PD-1305-15
                            PD-1305-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 10/1/2015 5:03:26 PM
                                                                     Accepted 10/2/2015 11:48:05 AM
                                                                                      ABEL ACOSTA
                          NO. _____________________                                           CLERK

AARON ANTHONY TORRES                     §     IN THE COURT OF
                                         §
VS.                                      §     CRIMINAL APPEALS
                                         §
STATE OF TEXAS                           §     OF TEXAS


                    MOTION TO EXTEND TIME TO
             FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes Aaron Anthony Torres, Appellant in the above styled and

numbered cause, and moves for an extension of time of 45 days to file a petition

for discretionary review, and for good cause shows the following:

      1.     On September 1, 2015, the Thirteenth Court of Appeals affirmed

appellant's conviction in 13-14-00031-CR. The petition for discretionary review is

therefore due on October 1, 2015.

      2.     Counsel has been unable to complete the petition to file with the Court

and request an additional 45 days in which to complete this filing. Specifically, in

addition to Counsel’s regular solo practice, the following matters have required

significant time and attention:

   • Petition for Review filed with the Texas Supreme Court in cause no. 15-

      0607 “Defense Resource Services, LLC v. First National Bank of Central

      Texas on September 14, 2015;

                                                     October 2, 2015
     • Appellant’s brief with the 10th Court of Appeals, Cause No. 10-14-00363-

        CR, Thompkins v. State that on September 25, 2015;

     • Preparation for jury trial in State v. Smith, Cause No. 2015-1010-CR2 in the

        County Court at Law No. 2 of McLennan County on September 21, 2015;

     • Preparation for jury trial in State v. Jennings cause no. 2014-3774-CR2 in

        the County Court at Law of McLennan County;

     • Preparation for jury trial in State v. Jones cause no 2013-4817-CR1 in the

        County Court at Law of McLennan County on October 12, 2015; and,

     • Preparation of Appellate Brief in Dix v. US cause no. 14-51143 in the 5th

        Circuit Court of Appeals on October 23, 2015;

3.      Defendant is currently incarcerated.

        WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 45 days to file a petition for discretionary review.

                                        Respectfully submitted,

                                        Law Office of Denton B. Lessman
                                        100 N. 6th Street, Ste. 702
                                        Waco, TX 76701
                                        Tel: (254) 776-4544
                                        Fax: (254) 776-4551


                                        By:
                                          Denton B. Lessman
                                          State Bar No. 24042474
                                          Attorney for Aaron Anthony Torres
                        CERTIFICATE OF SERVICE

      This is to certify that on October 1, 2015, a true and correct copy of the

above and foregoing document was served on both the State Prosecuting Attorney

and the District Attorney's Office of McLennan County.




                                     Denton B. Lessman